UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the Month of June 2012 CAMTEK LTD. (Translation of Registrant’s Name into English) Ramat Gavriel Industrial Zone P.O. Box 544 Migdal Haemek 23150 ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities and Exchange Act of 1934. Yes o No x SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAMTEK LTD. (Registrant) By: /s/ Moshe Eisenberg ————— Moshe Eisenberg, Chief Financial Officer Dated: June 21, 2012 CAMTEK LTD. Moshe Eisenberg, CFO Tel: + Mobile: + moshee@camtek.co.il INTERNATIONAL INVESTOR RELATIONS CCG Investor Relations Ehud Helft / Kenny Green Tel: (US) 1 camtek@ccgisrael.com CAMTEK RECEIVES APPROXIMATELY $3 MILLION IN ORDERS FROM A LEADING IDM MIGDAL HAEMEK, Israel – June 21, 2012 – Camtek Ltd. (NASDAQ and TASE: CAMT) (“Camtek”), announced today that a leading Integrated Device Manufacturer (“IDM”), specializing in both memory and logic devices, has made repeat orders of Camtek’s inspection and metrology systems. The orders, totaling approximately $3 million, include multiple back-end and front-end Automatic Optical Inspection (AOI) systems for a variety of production applications in the semiconductor industry.The systems are expected to be installed during the second and third quarters of 2012. Mr. Roy Porat, Camtek’s Chief Executive Officer, commented, “With today’s strong market competition, electronics manufacturers are being challenged to meet market demand, while providing high quality, cutting-edge technology products. Camtek’s expertise in yield enhancement supports these challenges by assuring the delivery of high quality products on time. The repeat order from this leading IDM demonstrates their confidence in our strong technological capabilities to support, as well as outpace, the industry roadmap.” ABOUT CAMTEK LTD. Camtek Ltd. provides automated and technologically advanced solutions dedicated to enhancing production processes and increasing yields, enabling and supporting customer’s latest technologies in the Semiconductors, Printed Circuit Boards (PCB) and IC Substrates industries. Camtek addresses the specific needs of these interconnected industries with dedicated solutions based on a wide and advanced platform of technologies including intelligent imaging, image processing, adaptive ion milling (AIM) and digital material deposition (DMD). Camtek's solutions range from micro-to-nano by applying its technologies to the industries' specific requirements. This press release is available at www.camtek.co.il. This press release may contain projections or other forward-looking statements regarding future events or the future performance of the Company. These statements are only predictions and may change as time passes. We do not assume any obligation to update that information. Actual events or results may differ materially from those projected, including as a result of changing industry and market trends, reduced demand for our products, the timely development of our new products and their adoption by the market, increased competition in the industry, intellectual property litigation, price reductions as well as due to risks identified in the documents filed by the Company with the SEC.
